ANDERSON, Justice
(dissenting).
Respondent Aníbal Sanchez testified under oath, on the record, and in the presence of attorneys representing himself and his employer, that he was not legally authorized to work in the United States. Shortly thereafter, he confirmed this fact directly to the ownership of his employer, appellant Dahlke Trailer Sales, Inc. It is undisputed that at that point, Dahlke’s duty was clear: consistent with federal law, it could not actively employ Sanchez. 8 U.S.C. § 1324a(a)(2) (2012) (prohibiting employers from continuing to employ workers whom the employer knows to be undocumented). To do so would incur civil and criminal sanctions under federal immigration law. Id. §§ 1324a(e)(4)-(5), 1324a(f) (2012). Dahlke obeyed federal law and informed Sanchez that he could not report to work until he was authorized to do so. In my view, that action did not constitute a “discharge” under the antiretaliation provision of Minnesota’s workers’ compensation law, Minn. Stat. § 176.82 (2016). Regardless, to the extent that Dahlke’s actions subject it to liability under Minnesota law, it is liable only because it was impossible for Dahlke to comply with both the antire-taliation provision and federal immigration law. Moreover, granting Sanchez a remedy for Dahlke’s compliance with federal law stands as an obstacle to the accomplishment and execution of federal immigration law. I would therefore conclude that federal law preempts Minnesota’s antiretaliation provision. Accordingly, I dissent.
FACTS
As the court did, and as the summary judgment standard requires, I review the facts in the light most favorable to the nonmoving party. Nicollet Restoration, Inc. v. City of St. Paul, 533 N.W.2d 845, 847 (Minn. 1995). Born in Mexico, Sanchez entered the United States in 1998 under a tourist visa. Since the visa expired, he has lived in the United States without authorization. He has never applied to the United States government for documentation allowing him to work legally.
*279Sanchez has a social security card that he bought from somebody “out and about” so he could work. In early 2005, Dahlke contacted a local technical school to inquire about hiring one of its students as a body shop assistant. The school recommended Sanchez, and Dahlke subsequently hired him. When Sanchez applied to work at Dahlke, he said that he could work legally in the United States. He supplied Dahlke with his fake social security card and a copy of his Minnesota driver’s license. In so doing, Sanchez violated federal immigration law prohibiting the use of forged documents, or documents issued to another, to obtain employment in the United States. See 8 U.S.C. § 1324c(a) (2012).
Sanchez worked for Dahlke for almost nine years. Sanchez alleges that for most of this period, Dahlke was aware of his status as an undocumented worker, but nevertheless continued to employ him. In opposing Dahlke’s motion for summary judgment he presented evidence in support of that contention. Taken in the light most favorable to Sanchez, that evidence creates a genuine issue of material fact about whether Dahlke was aware that Sanchez was not authorized to work in the United States.1 If Dahlke was so aware, its continued employment of Sanchez was also in violation of federal immigration law. See 8 U.S.C. § 1324a(a)(2).
In 2013, Sanchez was injured while operating a sandblaster at work. A Dahlke employee drove Sanchez to the hospital and, on the same day, filed a workers’ compensation claim for him with Dahlke’s insurer. After the accident, Sanchez missed some work. He contacted Dahlke’s workers’ compensation insurer, which told him that he must first send the bills for his treatment before it could process the disability request. Sanchez did not know whether the insurer was advising him accurately, so he retained a lawyer.
Through his counsel, Sanchez filed a workers’ compensation claim petition. The insurer retained defense counsel and adjusted the claim. Dahlke was upset that Sanchez retained counsel; one of Dahlke’s owners stated that he hated lawyers and that “the bridge between us [is] broken.” Sanchez was deposed, and during that deposition Sanchez was asked whether he was authorized to legally work in the United States. He testified under oath that he was not.
Shortly thereafter, two of Dahlke’s owners confronted Sanchez with his deposition transcript. Sanchez told them that he did not lie during his deposition. Sanchez told one of the owners to “do what you have to do.” Sanchez then met with one of Dahlke’s owners and the company bookkeeper, who had copies of documentation Sanchez had previously provided to Dahlke. Sanchez indicated that the social security card he had provided was no good, and confirmed that he had no legitimate paperwork.
Dahlke provided Sanchez with a letter, stating that he was being “sen[t] ... home on an unpaid leave of absence.” The letter further stated: “Once you provide us with legitimate paperwork showing that you can legally work in the United States, you can come back to work at Dahlke Trailer Sales.” Sanchez signed the letter. Sanchez claims that he was required to sign the document without knowing what he was signing, and without being given time to take the statement home to review it. Sanchez then filed this action.
In his deposition, Sanchez testified that he understands that if he provides Dahlke with legitimate paperwork, he can return *280to work for Dahlke. Dahlke has represented that Sanchez need not reapply or interview again before returning; he has a job to come back to if he obtains the proper documentation to work in the United States. Sanchez has settled his workers’ compensation claim and received compensation for the sandblaster accident. He testified that he would return to work for Dahlke if he could get legal authorization, and that he was planning to apply for work status.
ANALYSIS
I.
Sanchez claims that Dahlke has violated Minn. Stat. § 176.82, subd. 1, which in relevant part prohibits an employer from “discharging ... an employee for seeking workers’ compensation benefits.” Dahlke argues, and the district court concluded, that by putting Sanchez on unpaid leave, it did not “discharge” him. By contrast, Sanchez argues—and the court agrees—that under the circumstances of this case, it is a jury question whether putting Sanchez on unpaid leave amounted to “discharging” him. As the court notes, the workers’ compensation statute does not define “discharge” or “discharging,” But we have. The meaning of “discharge” in this context is provided by our decision in Anderson v. Twin City Rapid Transit Co., 250 Minn. 167, 84 N.W.2d 593 (1957), which arose in the context of a labor agreement. We noted that the word “discharge,” which appeared in the agreement, “in common parlance and in industrial parlance ha[s] a normal meaning” that is distinct from the meaning of the term “layoff.” Id. at 597-98. We defined “discharge” to mean “a termination of employment at the will of the employer with prejudice.” Id. at 598-99. By contrast, a layoff is a termination of employment without prejudice. See id. at 598-99.
As support for this proposition in Anderson, we referred to a number of authorities, including Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 287 n.11, 66 S.Ct. 1105, 90 L.Ed. 1230 (1946). Fishgold in turn cited to the Oxford English Dictionary, which defined a layoff, in part, as “[a] period during which a workman is temporarily dismissed or allowed to leave his work.” Id. Anderson emphasized that, unlike a discharge, a layoff is impermanent. 84 N.W.2d at 598 (“A removal implies permanent separation from the service, while a suspension or layoff implies a temporary separation from the service.” (quoting State ex rel. Ausburn v. City of Seattle, 190 Wash. 222, 67 P.2d 913, 921 (Wash. 1937))). And, most notably for the current distinction, we quoted at length from International Ass’n of Machinists v. State ex. rel. Watson, 153 Fla. 672, 15 So.2d 485 (1943). That case distinguished “discharge”—which it defined as “termination of employment at the will of the employer, with prejudice,” id. at 490 (emphasis added)—from “lay-off,” defined as “termination of employment at the will of the employer, without prejudice to the worker,” id. (emphasis added). The court purports to accept this definition.
Even taking the evidence in a light most favorable to Sanchez, all the evidence in the record demonstrates that when Dahlke put Sanchez on an unpaid leave of absence, it ended his employment without prejudice; Sanchez was permitted to return to employment with Dahlke when he met the most basic of conditions: legal eligibility to work. The letter Dahlke provided to Sanchez, which was signed by two of Dahlke’s owners, spells this out:
Because you voluntarily told us that the social security card documentation you provided us was not good and that you are not eligible to work in the United States at this time, we are sending you *281home on an unpaid leave of absence; Once you provide us with legitimate paperwork shomng that you can legally work in the United States, you can come back to work at Dahlke Trailer Sales.
(Emphasis added.) In addition, Sanchez testified that he understands that if he provides Dahlke with legitimate paperwork, he ean start actively working for Dahlke again.
In short, all the evidence in the record indicates that Dahlke is willing to continue to employ Sanchez if he can demonstrate his eligibility to return to active employment. The court’s protestations to the contrary are unpersuasive.2 Thus, the “intent of the employer” question the court poses has already been answered here. To be sure, it is unclear whether Sanchez will ever be able to obtain the proper documentation, but that does not convert Dahlke’s layoff of Sanchez into a discharge or make the condition impossible. The court nevertheless concludes that the layoff was really a discharge based on the employer’s subjective intention “that the leave should never end.” It is unclear what, precisely, the court means by this statement, but I see two possibilities. Each, however, is flawed.
First, the court might mean that an employer who wishes to discharge an em-
ployee could do so pretextually by placing the employee on leave, subject to an impossible or unreasonable condition for the leave to end. “Any form of words which conveys to the servant the idea that his services are no longer required is sufficient to constitute a discharge.” Neid v. Tassie’s Bakery, 219 Minn. 272, 17 N.W.2d 357, 358 (1945) (citing Johnson v. Crookston Lumber Co., 100 N.W. 225 (Minn. 1904)). As an extreme example, an employer might place an employee on leave, with the condition that the employee can return to work when the employee can perform a double back flip. For nearly all employees, this condition would be impossible and completely unrelated to their job duties. Under such circumstances, a condition of this type might amount to a discharge.
But those circumstances are clearly not present here. The requirement that Sanchez be authorized to legally work in the United States before being allowed to return his job is, of course, linked inextricably to his job. Indeed, it is difficult to imagine a more foundational qualification for any employee. And regardless of whether Sanchez faces “major obstacles” to obtaining legal work status (as the court describes it), the record does not support a claim by Sanchez that it was impossible for him to obtain legal status, or, even *282more importantly, that Dahlke knew it was impossible. Instead, Dahlke simply did not know (and could not control) whether Sanchez could obtain legal status, but its duty not to employ him until he could obtain that status was clear. Under those circumstances, there is no reason to construe Dahlke’s written statement—supplemented by Sanchez’s testimony and Dahlke’s representations—that Sanchez was welcome to resume working at Dahlke when he could do so lawfully, as something other than leave.
Second, in asking whether the employer “intends that the leave should never end,” the court may be suggesting that an employer’s subjective desire that an employee never return to work is somehow relevant. But there is no reason to believe that an otherwise legitimate layoff somehow becomes a discharge because of an employer’s hope about some future event. The employment relationship is contractual, and the difference between a layoff and a discharge turns on whether the contract relationship is over. Neid, 17 N.W.2d at 358 (“A discharge presumptively means that the employer no longer needs or desires the employe’s [sic] services; that he is done with him; and that all contract relations between them are at an end.” (citing Stitt v. Locomotive Eng’rs’ Mut. Protective Ass’n, 177 Mich. 207, 142 N.W. 1110, 1113 (1913))). In Minnesota, as in most states, issues of contract formation are governed by the objective conduct of the parties, not their subjective intent. See SCI Minn. Funeral Servs., Inc. v. Washburn-McReavy Funeral Corp., 795 N.W.2d 855, 864 (Minn. 2011) (“Whether mutual assent exists is tested under an objective standard.”); Cederstrand v. Lutheran Bhd., 263 Minn. 520, 117 N.W.2d 213, 221 (1962) (“Expressions of mutual assent, by words or conduct, must be judged objectively, not subjectively.”). Even if Dahlke secretly hoped that Sanchez would never be able to produce legal authorization to work—because it had a retaliatory animus against Sanchez, or for some other reason—neither Sanchez nor the court provides reason to believe that that secret hope would somehow nullify Dahlke’s offer to Sanchez.
Put simply, Sanchez has pointed to no record evidence of anything Dahlke said or did that conveyed to Sanchez the idea that his services were no longer required. See Neid, 17 N.W.2d at 358. Accordingly, I would hold that the district court correctly granted summary judgment to Dahlke on the basis that Sanchez did not establish a genuine issue of material fact as to whether he was discharged from employment.
II.
Even if one characterizes Dahlke’s actions toward Sanchez as a discharge, however, Dahlke was required to take those actions by federal immigration law. Penalizing Dahlke for complying with federal law would create an irreconcilable conflict between the antiretaliation provision of the workers’ compensation statute and federal immigration law. I would therefore hold that the antiretaliation provision is preempted.
The Immigration and Reform Control Act of 1986, Pub. L. No. 99-603, 100 Stat. 3359 (2012) (codified as amended at 8 U.S.C. § 1324) (IRCA), presents a “comprehensive scheme prohibiting the employment of illegal aliens in the United States.” Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 147, 122 S.Ct. 1275, 152 L.Ed.2d 271 (2002). “IRCA ‘forcefully’ made combating the employment of illegal aliens central to ‘[t]he policy of immigration law.’ ” Id. (quoting INS v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 194 & n.8, 112 S.Ct. 551, 116 L.Ed.2d 546 (1991)). Under IRCA, an employer is forbidden from hiring an employee who is *283unable to present specified documents before beginning work. 8 U.S.C. § 1324a(a)(1), (b) (2012). “Similarly, if an employer unknowingly hires an unauthorized alien, or if the alien becomes unauthorized while employed, the employer is compelled to discharge the worker upon discovery of the worker’s undocumented status.” Hoffman, 535 U.S. at 148, 122 S.Ct. 1275 (citing 8 U.S.C. § 1324a(a)(2) (“It is unlawful for a person or other entity ... to continue to employ the alien in the United States knowing the alien is (or has become) an unauthorized alien with respect to such employment.”)). Violation of this requirement is punishable by both civil fines, 8 U.S.C. § 1324a(e)(4)(A), and criminal penalties, id. § 1324a(f)(1).
When Sanchez testified in his deposition that he was not authorized to work in the United States, and subsequently confirmed to Dahlke that his deposition testimony was truthful, Dahlke certainly knew that Sanchez was “an unauthorized alien with respect to ... employment” at Dahlke. Id. § 1324a(a)(2). Dahlke was therefore “compelled,” Hoffman, 535 U.S. at 148, 122 S.Ct. 1275, to cease “continu[ing] to employ” him, 8 U.S.C. § 1324a(a)(2). Any other action would have violated IRCA. The court acknowledges this fact but nevertheless holds that it is a jury question whether Dahlke can be liable under our workers’ compensation antiretaliation law for taking an action that was required by federal law. Because I believe IRCA preempts Minn. Stat. § 176.82, subd. 1, under these circumstances, I disagree.
The Supremacy Clause of the United States Constitution, which provides the basis for federal preemption of state law, declares that federal law “shall be the supreme Law of the Land.” U.S. Const, art. VI, cl. 2. As the court recognizes, the relevant type of preemption is implied preemption, which comes in two forms. First, when it is “impossible for a private party to comply with both state and federal requirements,” the state and federal laws conflict, and the state law is preempted. Angell v. Angell, 791 N.W.2d 530, 535 (Minn. 2010) (quoting Freightliner Corp. v. Myrick, 514 U.S. 280, 287, 115 S.Ct. 1483, 131 L.Ed.2d 385 (1995)). Second, “when state law ‘stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress,’ ” the state law is preempted. Id. (quoting Freightliner, 514 U.S. at 287, 115 S.Ct. 1483). Both situations obtain here.
First, after Dahlke learned, without any room for doubt, that Sanchez was not authorized to work in the United States, it was impossible for Dahlke to continue to actively employ Sanchez and still comply with IRCA. This is true regardless of its actual motives. Whether it secretly had desired to end Sanchez’s employment and was simply seeking an excuse; whether it was infuriated by Sanchez’s pursuit of a workers’ compensation claim and seized upon his lack of work authorization as a fig leaf; or whether it very much wished to continue employing Sanchez and would have done so if its duty under ICRA had not been made crystal clear—in any and all of these situations, Dahlke was required under federal law to end its active employment of Sanchez. To penalize it for doing so under the workers’ compensation an-tiretaliation law demonstrates the impossibility of complying with both laws at once.
The court attempts to find daylight between IRCA and the workers’ compensation antiretaliation statute, suggesting that Dahlke may comply with both laws if it “discharged Sanchez because of his immigration status, and not because of his protected activity,” i.e., seeking workers’ compensation benefits. Although this distinction is theoretically possible, it defies reality. Dahlke was required by federal *284law, to cease employing Sanchez, and the record makes clear that it knew of that requirement. To imagine that, under these circumstances, Dahlke would have been motivated to unlawfully put Sanchez on leave out of a desire to retaliate against him, when it knew that it could put him on leave legitimately based on his employment status—indeed, was required to do so by federal law—is simply not believable.3
The parties argue that Dahlke made its decision for a single reason—either retaliatory animus (as Sanchez would have it) or the requirements of federal law (as Dahlke argues). The court tacitly endorses this binary approach, correctly noting that Sanchez has not argued that Dahlke had a mixed motive for discharging him, and therefore deeming it appropriate to isolate a single motive for the decision. But as we have noted, “[t]o some extent, every claim of disparate treatment raises questions of mixed motives.” Anderson v. Hunter, Keith, Marshall & Co., 417 N.W.2d 619, 626 (Minn. 1988) (quoting Anderson v. Hunter, Keith, Marshall & Co., 401 N.W.2d 75, 81 (Minn. App. 1987)). That is surely true in this case involving retaliation, in which there can be no question that Dahlke was prompted by the requirements of federal law. In eases under the Minnesota Human Rights Act, we have dealt with mixed motives by assigning liability if a forbidden motive is a “substantial causative factor entering into the decision,” id. at 624, even if the employer would have made the same decision absent the unlawful motive, id. at 626. Assuming a similar approach to workers’ compensation antiretaliation cases, an employer will violate the antiretaliation provision of the workers’ compensation law if a desire to retaliate is a substantial causative factor of the decision.
Assuming, as we must on review of a grant of summary judgment, that Dahlke was upset by Sanchez’s pursuit of a workers’ compensation claim and fired him because of the claim, then it was not possible for Dahlke to comply with both state and federal law. If Dahlke indulged its desire to retaliate against Sanchez and discharged him, then on the court’s theory the antiretaliatory animus is a “substantial causative factor entering into the decision,” id. at 624, and Dahlke has likely violated the antiretaliation provision of our workers’ compensation laws, but is compliant with federal law by continuing to employ Sanchez. This presents a classic case of conflict preemption.
Second, penalizing Dahlke under the an-tiretaliation provision of the workers’ compensation law certainly stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress in passing IRCA, as the Supreme Court of the United States explained in Hoffman. The Hoffman Court considered whether federal immigration policy, as expressed in IRCA, foreclosed the National Labor Relations Board from awarding backpay to an undocumented alien who, like Sanchez, had presented fraudulent *285documents and who, like Sanchez, was never legally authorized to work in the United States. 535 U.S. at 141, 122 S.Ct. 1275. The employer in Hoffman had fired the undocumented employee because he was a union supporter, in violation of the National Labor Relations Act, see id. at 140, 122 S.Ct. 1275—similar to Dahlke, which we must assume fired Sanchez because he filed a workers’ compensation claim. Unlike the employer in Hoffman, which was ignorant of the employee’s unauthorized status until after the employer fired him, see id. at 140-41, 122 S.Ct. 1275, here we must assume that Dahlke knew of Sanchez’s unauthorized status prior to his injury. The Court held that federal immigration policy forbade the Board from granting backpay to the alien. Id. at 151-52, 122 S.Ct. 1275. The Court began its opinion by stating as follows:
The National Labor Relations Board ... awarded backpay to an undocumented alien who has never been legally authorized to work in the United States. We hold that such relief is foreclosed by federal immigration policy, as expressed by Congress in [IRCA].
Id. at 140, 122 S.Ct. 1275. In reaching its decision, the Court discussed its previous decision in Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 104 S.Ct. 2803, 81 L.Ed.2d 732 (1984), in which it “affirmed the Board’s determination that the NLRA applied to undocumented workers.” Hoffman, 535 U.S. at 144, 122 S.Ct. 1275 (citing Sure-Tan, 467 U.S. at 892, 104 S.Ct. 2803). But it observed that with the enactment. of IRCA,
Congress has expressly made it criminally punishable for an alien to obtain employment with false documents. There is no reason to think that Congress nonetheless intended to permit backpay where but for an employee’s unfair labor practices, an alien-employee would have remained in the United States illegally, and continued to work illegally, all the while successfully evading apprehension by immigration authorities.
Id. at 149, 122 S.Ct. 1275 (footnote omitted). The Court concluded that awarding backpay to the unauthorized employee would “recogniz[e] employer misconduct but discount[] the misconduct of illegal alien employees” and thereby “subvert[ ]” IRCA. Id. at 150, 122 S.Ct. 1275. The Court concluded “that allowing the Board to award backpay to illegal aliens would unduly trench upon explicit statutory prohibitions critical to federal immigration policy, as expressed in IRCA.” Id. at 151, 122 S.Ct. 1275.
In this case, the remedy sought is not an award of backpay to an undocumented worker by the Board, but rather damages awarded by a court. But the availability of a damages remedy has nearly the same effects.4 Like an award of backpay based on a firing found to be an unfair labor practice, an award of damages to Sanchez for Dahlke’s retaliatory discharge would compensate a former employee for time *286during which, but for the firing, Sanchez would have “continued to work illegally ... while successfully evading apprehension by immigration authorities.” Id. at 149, 122 S.Ct. 1275.
Of course, Hoffman involved the interaction of immigration law with the Board’s authority under the NLRA, rather than the interaction of immigration law and state law, and so preemption principles were not directly in play. But the Court’s conclusion—that “allowing the Board to award backpay to illegal aliens would unduly trench upon explicit statutory prohibitions critical to federal immigration policy, as expressed in IRCA,” id. at 151, 122 S.Ct. 1275—makes it clear that an award of damages to an employee who was not authorized to work in the United States would “stand[] as an obstacle to the accomplishment and execution' of the full purposes and objectives of Congress” as expressed in IRCA, Angell, 791 N.W.2d at 585 (quoting Freightliner, 514 U.S. at 287, 115 S.Ct. 1483). The court’s analysis not only ignores Hoffman, but it also stands at the opposite pole from it.
The court instead relies on our decision in Correa v. Waymouth Farms, Inc., 664 N.W.2d 324 (Minn. 2003). But nothing in Correa addresses the situation we face here. Like Sanchez, Correa was unauthorized to work in the United States, but nevertheless found employment and suffered an injury on the job. Id. at 325-26. Like Dahlke, Correa’s employer learned that Correa’s eligibility information was false and requested valid documentation of his eligibility to work in the United States. Id. at 326. But unlike Sanchez, who was placed on an unpaid leave, when Correa informed his employer that he could not provide the requested information, it terminated his employment. Id. And unlike here, the issue in Correa was not whether the discharge was retaliatory, but rather whether Correa could conduct a “diligent job search,” as required to receive temporary total disability benefits under Minn. Stat. § 176.101, subd. 1(g) (2016). Correa, 664 N.W.2d at 327.
As the court correctly notes, we stated in Correa that we were to consider whether IRCA “or the policy behind it, prevents unauthorized aliens from conducting a diligent job search.” Id. But we never considered the policy behind IRCA. Instead, we analyzed IRCA’s text and concluded that there was nothing that explicitly “prohibit[ed] unauthorized aliens from receiving state workers’ compensation benefits generally or temporary total disability benefits conditioned on a diligent job search specifically.” Id. at 329. And we analyzed the text of the workers’ compensation law, again finding no explicit restriction. Id. at 329-30. We did not address the question of whether this court should adopt the reasoning of the Supreme Court of the United States in Hoffman and conclude that the federal immigration policy articulated in IRCA prohibits such an award. Id. at 330. Instead, after describing the reasoning of the Hoffman majority, id., and its dissent, id. at 331, we stated:
Because the IRCA does not preclude payment of temporary total disability benefits and the language of our Act is clear, we do not have occasion to consider the policy question [the employer] urges us to address. Therefore, we conclude that unauthorized aliens are entitled to receive temporary total disability benefits conditioned on a diligent job search.
Id. (emphasis added) (footnote omitted). We “left to the legislature” the job of considering “the policy questions raised by” the employer. Id.
Whether the policy expressed by Congress in IRCA will be impeded by enforcement of Minnesota law is, of course, the *287principal inquiry in obstacle-preemption analysis, and so we must now face it squarely. The court aims to do so by citing a footnote in Correa for the proposition that if the retaliation provision is preempted, an employer might have increased incentives to hire unauthorized workers, knowing that it could later terminate those workers without fear of liability for retaliation. Id. at n.4. But not only was that footnote dicta, it also relied for its authority on the rationale expressed in the dissenting opinion in Hoffman. Compare id. (“We do, however, note that to the extent that denying unauthorized aliens benefits predicated on a diligent job search gives employers incentive to hire unauthorized aliens in expectation of lowering their workers’ compensation costs, the purposes underlying the IRCA are not served.”), with Hoffman, 535 U.S. at 155, 122 S.Ct. 1275 (Breyer, J., dissenting) (noting that denial of backpay “lowers the cost to the employer of an initial labor law violation ... [and] thereby increases the employer’s incentive to find and to hire illegal-alien employees.”). That argument did not carry the day in Hoffman, and it is even less persuasive here.5
Notably, the employer’s incentive at the time of hiring is not the only policy to consider. To be sure, there may be some incentive effect of the kind described by the court today (and in the Hoffman dissent): it makes economic sense that, at the thinnest edge of the margin, an employer may be more likely to hire an unauthorized employee that it knows it can fire without liability if the employee files a workers’ compensation claim.6 But the court’s non-preemption result leads to direct and real incentives for an employer to knowingly violate immigration law. Consider Dahlke’s situation: after learning beyond any doubt what may have previously been only a suspicion—that Sanchez was not authorized to work in the United States—it was faced with a choice. It could have either put Sanchez on leave (or fired him outright), or continued to employ him. If the antiretaliation law is preempted, Dahlke could have terminated Sanchez’s employment in accordance with federal law. But under the court’s decision, whether the employer puts Sanchez on leave or fires him, Dahlke would run the risk of either a retaliation lawsuit or violating federal law, incurring fines and criminal penalties. An employer who is solely concerned with the bottom line may judge that the risks of being caught on an IRCA violation are outweighed by the risks it faces from a *288retaliation lawsuit, and choose to violate federal law.7 Clearly, then, enforcement of the antiretaliation provision of the workers’ compensation law “stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress,” English, 496 U.S. at 79, 110 S.Ct. 2270 (quoting Hines, 312 U.S. at 67, 61 S.Ct. 399 (internal quotation marks omitted)), and accordingly that provision is preempted.
CONCLUSION
For these reasons, I respectfully dissent.

. Dahlke maintains that it first learned that Sanchez was not authorized to work in the United States during his deposition testimony to that effect.


. It is unclear what consideration the court has in mind that might apply to these circumstances. The court notes that the letter was not an enforceable contract because it was not given for consideration. This assertion is irrelevant: even under the court’s theory it is the employer's subjective intention—not the existence of an enforceable promise—that controls. If Sanchez had given consideration in exchange for Dahlke’s promise to allow him to come back to work, it is unclear how that would bear on Dahlke’s subjective intention.
The court also argues that evidence in the record suggesting that Dahlke’s decision to place Sanchez on leave was retaliatory also suggests that Dahlke’s layoff decision was pretextual, I disagree. The evidence is Sanchez's testimony (contradicted by Dahlke) that Dahlke knew of his immigration status long before he filed his worker's compensation claim. Even accepting that evidence as true (as we must in this posture), Dahlke’s unwillingness to continue to turn a blind eye to Sanchez’s lack of work authorization does not suggest that Dahlke would terminate Sanchez if he actually obtains proper authorization. To the contrary, it suggests that Dahlke would be willing to have Sanchez work again once he obtains appropriate authorization. The leap in logic here is by the court, not the dissent.


. This argument, and most of the ones that follow, depends in part on the circumstances of this case, in which Dahlke knew that Sanchez was not authorized to work in the United States at the time it chose to cease employing him. The preemption analysis might be different if Dahlke had learned that Sanchez was unauthorized after firing him. See Salas v. Sierra Chem. Co., 59 Cal.4th 407, 173 Cal.Rptr.3d 689, 327 P.3d 797, 800 (2014) (con-eluding that a California law "extending] state law employee protections and remedies to all workers 'regardless of immigration status,' is not preempted by federal immigration law except to the extent it authorizes an award of lost pay damages for any period after the employer’s discovery of an employee’s ineligibility to work in the United States") (emphasis added).


. The court states that it does not "opine on the question of whether the IRCA preempts the award of actual or punitive damages to an undocumented worker,” but it is unclear, then, what the court thinks it is deciding, Minnesota Statutes § 176.82 is tided "Action for civil damages for obstructing employee seeking benefits,” and provides, as relevant here, that a person who discharges an employee for seeking workers' compensation benefits "is liable in a civil action for damages incurred by the employee ... and for punitive damages.” Minn, Stat. § 176.82, subd. 1. The statute mentions no other remedy except attorney fees, and we do not generally award attorney fees to a plaintiff who is entitled to no other relief. Other remedies such as reinstatement are obviously unavailable to a person in Sanchez's situation.


. Although the interpretation of the workers’ compensation antiretaliation provision is one of Minnesota law, whether that provision (as so interpreted) is preempted is a question of federal law. See Spain v. Brown & Williamson Tobacco Corp., 230 F.3d 1300, 1304 (11th Cir. 2000) (“Although federal court jurisdiction is premised on diversity of citizenship, important federal law preemption issues will be presented for us to decide if, and only if, Spain’s claims survive the multitude of state law arguments and defenses the defendants have raised."); General Motors Corp. v. Cal. State Bd. of Equalization, 815 F.2d 1305, 1308-09 (9th Cir. 1987) (“The preemption issue is one of federal law....” (citing Marshall v. Chase Manhattan Bank, 558 F.2d 680, 683 (2d Cir. 1977))). Likewise, interpretation of the federal immigration policy expressed by Congress is a matter of federal, not Minnesota, law. See Arizona v. United States, 567 U.S. 387, 395, 132 S.Ct. 2492, 183 L.Ed.2d 351 (2012) ("The federal power to determine immigration policy is well settled.”). Thus, the court’s statement that "the reasoning in Hoffman is useful insofar as it is applicable and persuasive” fails to give proper weight to precedent from the Supreme Court of the United States.


. The employer’s incentive to employ an unauthorized worker must, of course, be balanced against a corresponding disincentive for those workers to accept employment under those circumstances.


. These considerations were not present in ' Hoffman because the employer did not learn that the employee was undocumented until after it had already committed an unfair labor practice. 535 U.S. at 140-41, 122 S.Ct. 1275.